 

Id

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 1 of 20 PagelID#: 13

\

Ww

0c

LIGIHXS

j ‘oyec:
NOLLILLSd ‘trey waumsoq ] -) S.% § "
9¥PZ00-G10Z Bequmyy ase7y
OZ MoD aBeg

WV 00°71 6102/21 /s0 ‘meq Sumy

UUM ) «= | PASSADO’W

‘200STIG Jewe’y snore} uor

 

‘PITY of} JO JoUIey OY} JouJ UT sem ‘Kipuey] Ydosor uojsny “Wy UoproUr SIq} JO SUI) OY} TV
€
‘SyURpUezap poumeU [[e JO J[eYsq WO sopeYyD aye] Jo AyD oy} Aq poxmout
SUITeID AseWIep Sssoxo [Je PUR JWOPIOUr sity Woy SuLM90 Sosewep pue sjoe [je pue Aue 107
jusupedad sarod sopeyD aye] Jo AID oy} JO/pue ‘wupue] JB9UIJO TOMPIeD JOryO 10} a8v19A07z
SSOT JO SSIOXO JO/PUR SSEIOAOD AjTTIQRI] JeJouss Suipraod “BURISINOT JO 9}2}g¢ 9Y} UI ssouIsnq
Sulop puke op 0} pezoyne Auedwoo souemsur ue ‘ANVdINOO JONVYNSNI ZKX (5)

“BURISINOT ‘SopTeYD axe] JO AjD oy} JO} do1JOg Jo Jol 9} St pue sem soul} [Te ye oym ‘AyLOfeu
pue ade [ny oy} Jo wosied e ‘Ayoedeo yeroyyo sty Ut “TIEMCTIVO NMVHS daIHO —(p)
“euRISINOT ‘noIseojeg

JO Yshe J Uj} Ur paylormop “Ajrofeur Jo o8e [[nyJ ay} Jo uosiod v ‘juounredag s010g sopreyD oye]
Of JO J0HJO Ue se Ayowdeo JeIoyyO sty ur pur ‘AyeNpIATPUT ‘WAYGNVINVHLVNHOr (6)
“BUBISINO’T JO 9}e}g 94} JO AylTeyUOUMSUI JO WATE Ue JOU pur ‘noiseojed jo

Yysued ‘soprey aye] JO AyD ay Jo JayeyD oy) Aq payvoio Sapte) axe] JO AjID oy} Jo yuounredap
pue Ayqua yeyuoueacs & (,qdO1.) ‘LNAWLYVdad HOIIOd SHTYVHD AMVI (2)

“Gaysued, 10 AID, SB 0} paxtazor
SOUITJOUIOS JaYeUleIoY) BUBISINO] JO a}e19 94} JO Ue Io ‘ueunsedap Jo Aouase ue jou yng eueisInoy

JO 9381S SY} JO UOISTAIpQns Jeonyod pue Ayyediorunus e Bulaq ‘oynjeJs Aq poyeoso o4Iod Apoqg pue
Ayque qusuTUIaA08 Jeo] B ‘AETSVOTVO AO HSIUVd ‘SATAVHO FIV JO ALD qHL (1)
‘O18 UloJoY s}uepuajap opeyy
KA
‘S00SHY JBUIET SNOTAR} ,UOL “pyTyo JoUTUT ay] Jo XLyNy [eMyeU 94} SI FOOSINA VSV
‘T
‘NOD Sty} UorHed AT[nJjoadsa1 oy ‘Josunoa pousiszopun
ysnom “FOOSIad UVNVI SNOIAV.L.NOS ‘PIMY> Jour soy Jo seysq uo pue xno],

[eIneN se Uloroy sieadde eueismoy Jo ayeyg ‘natseope9 jo sued oY} Ul SUIpIsos pue popiormop

Aynofeu Jo a8e [[ny oy) Jo uossad v ‘AOOSIU VISV ‘SAWOO LYNOD OLNI MON

 

NOILLOV TWAIAUNS GNV HLVaAd INndDNOUM wdOd NOLLILAd

ya

LYNOD JO WAFTO ALNdaAd

 

VW } g or") : ‘Ca Td
Ky A, SINOT JOMLV.LS :

‘TV Ld ‘SATYVHO FMV1 dO ALIO AHL

NISVOTVO AO HSluvd : nay ) 12. - Li] ] ‘ON SA

SOdSLIg JeUIL'] SNOTAR} wos

PID Joury ey Jo xin femen ou se
LYNOD LOPALSIG TVIOIANL yi hI

‘AOOSIIG VISV
a)
6102 € 9 NAT
OsaNNVOS . ~ ew me ;
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 2 of 20 PagelID#: 14

“UOTJEUTIOJUI
Jey} WY PoureyWOS sjoRj [RUOT}IPpe WIM UOnHed Joy yuowsddns 0} YSU oy} dAIOSAI JoUONNOg
‘sorouase JUSWIS010JUI MET JO UOTSsassod oY} UI SOUSPIAD [UOTIIPpe SI oJOy} osneoag
Ol
"s]YsU eUOTINISUOD
BUBISINOT Uleya0 puke UOLNINSUOD saje1g PoylU SY} JO sjueWpUOWY ,[p] pue JUoWpusUTY Tip
sAIpue’] “Il poyepOra pure ‘aprormioy jussjsou poyuUI0d Ay[NJSuoIM “uUoWSpnf peq Jo astoloxa
ue “uastjdeu ‘soIo0y A[pesp JO osn dAISsaoxo ue ‘aInpedold puke [oo0}0I1d Ja0yZo so1jod paye{orA
‘Aressooouun ‘a[qeuosvolun 313M WINIpUR] I99NJO JO SuOTOR OY} JeU} sodoTTe JOUOTIHOg
‘6
‘JoJUNONUD OY} UI pornfUl Jou sem WINIpUR’] JOOyO
8
‘sounfur sty wo parp pue papunom Aqyeye} sem Arpue’y “IP “JoJUNOOUS oY) Jo yNSoI B SY
L
“peop paounouold sem oy oJaym [e}Idsoy eore ue 0} poyiodsuey
Joye] SBM pure jo] Surysed Aqseou v ul posdeljoo Aipuey “yy *,joofqns oy) Suryys ‘uodeam sry
poszeypsip [ay] Jayunoous oy} SuLINp juLod ows Je, pue AIpuR “IIA UIT JoyUNOsUS Ue UI poseSua
PUB JOSS MOIASUT JO UOHOISIOJUT OY} JeoU AemYSI SUNY Joy] UIE! UO Aeme ypoTQ eB Noge
Arpuey] “Il poyeoo] pue Uoryeoo] oy} Je poate pur [eo oy} 0} popuodsar umspUeT J90NIO |
9
"Und & YIM WY pouajyeosy pue AemysiP] Bury JoUIN] UY] YON ¢[Z] 3 o10}s SOUSTUSAU0D
Aemaovy oY} posoyus pey uewl e yey} Bursojje soyog sopreyD oye] 0} [Jeo & pooeyd yenprarpur
powleuun ue “WW 1S:7] Ajoyeurtxoidde ye 6107 ‘[] Arenues uo yeu} soSoyye souoNNeg
¢
‘JUSUIS po[Mouyoe
orqnd ysno} ‘soostig JeuIe’] snotAe} uo poSpaymouyor Ajjewuoy pey ‘ay jeu} pue yeep sty jo
SUN} OU} 18 SOOSHI IBUIET SNOIAR} WoL JO Josey OY} “ous Ul ‘sem AIpue’T Ydasor uojsny yey} soSoTTe
“SINPSOOI [IAT JO apoD euRIsMOT 16] S[oNIVY 0} JWensInd ‘xyN} Jemeu 9Y} sv ‘INUOTIOg

v
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 3 of 20 PagelD #: 15

€

‘SUIOJSNO IOYJO SB [JIM SB SoPeYD aye] JO AyD ayy ut ooved ou} SuIArosaid pue jsoue Suryeu
0} Sulureyad saoyovid Jo ‘swojsno ‘solorjod Suidiojus pue Suyuowsrdun pue ‘SuneSnuoid
‘Sundope Ioj a[qisuodsal st pue sem ay ‘sd![0g JO JatyD se Ajtoedeo [eIoyjo sJoryD ou} Uy
“LI
‘ssoXojduia
S}I IoF 9] qQeIT A[SNOLOIA pure sapreYyD aye] Jo AWD oy} 0} o[qejndun pue s[quinqie exe suoyoeUt
Jo/pue ‘suOISsfuIo ‘suoHoR syTaMpfeD JoryD Juounsedeq so1jog sopseyD oye] oY} Joy Joyeu
Aotjod pue uorstoap ajqisuodsas oy} pue sajseyD aye'] JO AjID OU} Joy Bo1fOg JO JoryD ot) sy
‘OL
"AdOT 94) Jf 90 yF0 sorjod ouny-[[ng v se WNIpUET
UBYIBUOL JIOYYO pakojduta Q gD] ay} pure [[omp[eD JoryO “Urosoy [eLoyeur sown [Je IV
“ST
‘Juounreda] so1od SsopreyD axe] Jo AqtD ay} Jo UoOIpsunl peL0}1119}
SAISNIOXS OY} PUR SayTeYD oye] JO Aj) UI pouMoso uloessy uodn pons SuNooys sy],
VI
‘AdO'T 84} Jog
Joyeur Adtjod pue Joyeut uorstoop 9]qisuodsaz oy} ‘[JaMpyeD UMEYS JoIYD sem JUSPIOUL Sy} Joye
pue “Sup “siojoq soumy yueAajol []e J GdO'T JO JOO oyL ‘(adOT) jusuredag so1jog sapreyD
Sye'] OU} Se UMOUY JUaUEdap aotjod uMo sy sXojduia Jo sazi{IN sopeyD aye] Jo AyD aU,
"El
“BURISINOT JO 9}8}g SY} JO Satouase Io sonljeJUoUINI|SUT JOU oe
juourpedaq sarod sayieyD axe'] 9Y) pue sopreyD oye] Jo AyD ay} yey} pue BURISINOT JO 94e}g SY} JO
UOISTAIpgns Jeont]od e pue AjrTedrotunuL & st sayTeyD aye] Jo AyD at Jey} sodorye Inu0nneg

Cl

 

dO JO Jory) puv uowjiedaq sajog sajaeqy oye]
“STB 94'T JO AjrD 94} JO ID oy) Jo suonoy

 

"8861 § OSN Zp pue ER6T § OSN Zp OSTe
pur ‘¢ pur Z § | spy SuoNNNsUOD euLIsmoT ‘sjusUIpUsUTY YIP] pUue YIP SuONNINSUOD soEIg
poyUl) SU} Jopun sultelo Sposse JoUOHHad ay} ‘AT[eUOKIppYy ‘OE PUR “LI EZ OIET ‘Z’SIET ‘T'SIET
“STEt “HW “d'O'D ‘@T 94} 0} Juensind juepuazeq oy} suIeSe suMTEIO s}Iosse MOU JouOTIHAg

TI

 
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 4 of 20 PagelD #: 16

“JouUeUL reorscud pue [euoyeyuoquos e ul Alpue’y “Jl Suryoroidde
OJLIPSUIUT BUIpNoUr sapieyD oye] Jo AND oy pue GqDT 9) JO Wojsnd pue sonovid ‘Aorjod
oY} 0} JueNsInd usyeYOpUN seM dO} OAISSIOXS JO SSN S,WNIPUR] I99JO JO uoNoR SUL],
17
‘dO 94} a3eSouns st pue sopreysD aye] Jo AjID oy} Jo Jyeyoq uo
DOUDIOJJIPU! SJVIOQI[SP pue ‘ssoUSsa[YooI ‘sdUaTT[SOU sso 0} poyUNoWR AdI[Od Jo Yor] SIL,
‘0c
‘AUD pur qd
OY} Ul SJOYBUI UOISIOap Aq JYSISIOAO ayenbopeul pue AjUNUIWO ULOLIAUTY ULOLTY 9U} Jo siaquiaut
PIEMO} GOT OY} Ul UIsIowI ‘AdIOJ BAISSIDXO JO syUpIOUT Jo AIO\STY sey pue ‘soIOJ A[peop Jo asn
oy} Uo Adyjod wayLM B oABY O} Poytey dO] oY} pue sayeyD oye] Jo AWD amp “6107 ‘[] Arenues
UC ‘sapIeYD sxe] JO AyD oy) pue Gqod7T Aq Sururey pue sortorod aedoid SABY 0} P9U snoTAqo
ue oaey pue ssoooid yey} UI 90103 ATpeap osn 0} Ay[Iqe oy) OAvY pue dAIaS puk joo}0I1d 0} WIOMS

are SIOOYJO SI “E8GI § OSN Zh Pale[OIA soeYD aye] Jo AyD oy yey) soap JouoyNeg

6!

 

“MOT9Q [L Ydeiered ut
POUT]INO SIapIO [eIOUSH ay} Aq popige pue peMoT[oy Joyo sitp JeYy oINsuS 0} paytes JaryD oy} pue
‘uolstAsedns pur [oyjUOO sIy Japun sIsdyJo sorfod sarjoe [Je Urey pue sNQLIsIp ‘Aotod yons ystjqnd
0} payley Jory ou ‘A[TeuoHIppy ‘“sapseyD oye'] JO AyD oy 10j AdYod sos0j Jo asn A]peop ev ooejd
Ul Savy Se [JOM SB “UMNUTUOD 2910] Jo asn Jodosd ay) Ul pay[rys pue pourey AjJodoid sem wumpuey
JOOWJO Jey} oINSUS 0} polley pue “WNIpUeT s JOOYFZO JO punoyoeq oy) ozIUYMIOS pue oUTUEXO
Ajsodoid you pip SOO JO JOD Oy} YSnomy sapreyD oye] Jo Ay10 oy} yeyp soBoq[e JouoNHeg
“81
"010F
A[peap Jo asn Jeuornjnsuos oy} pure ‘sovad ay) Sutssasoid ‘sysaure BULeU SUIpNOU Is0yZo soved
8 JO SUOTOUNY pue solynp oy} WLO}Iod 0} pourey Ajiodoid pue payrenb sem Ja0yjO so1jod yora
SINSUD O} SIBDYJO d1[Og AID Jo Surutejo. pue ‘Burstasodns ‘Surrey ‘Sulurdiosip Buity ‘Burusesos

SOPNPSU! YOM sopey aye] JO AUD oy} Jo Bumusaos oy) Surpmeei saoyoeid pue ‘sororjod
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 5 of 20 PagelD #: 17

“sIayeul UOISIOOp (qd Aq eonjoeid uowUI0D
Jayjoue st Yor “umMIpue’y Ja04JO Jo suljdiosip Sulpsesai uote Aue o¥e} 0} pasnjor sey [JaMpleD
JOD o7ep 0} IsoyJo sIy} Jo sue a][qIsusyoidel pue [euoIsseyodun oy} Jo }[NsoI B SV
‘LE
‘a010} A[peop Jo asn ayeuidosdde pue sanbruyoo} uoyeyeosa-ap ayeudosdde
Jo asn ‘opnf jeqiaa Jo asn Jadoid 10} Sururey Surnuyuos AJoyepueul pur sarorjod usyyL1M oyenbope
SARY 0} POTeF SOLO JO Jory pue qo “SapzeyD aye] Jo AyD oy} yey} sloae JaUOyHEg
‘97
“Wpeap [NYSuoIM sty UI poynsal Yor ‘syySL [euoNNNSUOD s,A1pueT]
TL 0} SOUSIAFIPUI oyeJAqIJOp SMOYS OS OP 0} AjID dU} Jo IN] Tey OY], ‘portnbad st UOTeTeOse-op pue
Aotjod ao10j Aypeap Jo osn usyLIM B sOJ0JUS pue a3eB[NWOId 0} peau at} ‘sIaoyyjo sdvad se sonnp
Tay} SurIsIeYostp astuisyjo JO sjodsns Surpusyosdde usym ‘aol0f A[peap Suipnyout ‘aoroj asn
0} Uodn poj]eo aq ]]IM SIs0yJo JUSWISOJOFUS MET JEU) OSpo_MOUy UdAIB yey} SOAR Jnuonnag
"ST
“‘Arpuey “JA JO syysEr [euonnynsuo;
SY} 0} SOUSIaxJIPUL SJBIaqI[ap OY} 0} sjuNoue sofoljod Yons soroyus pue oyeB[nwoid “dope
0} inyrey Juoredde oy} pue uoe]eOse-ap pue sd10] Jo asn SurpseSar sa1oljod yons Jo s0ua}s1x9-u0U
Jo oyenbapeut ssopyoos ay) Aq posnes sem AIpue’] “I JO BUOOYsS dU} Jey} SIOAR JOUNING
‘VC
‘uor Hed sty} Ul paquosap jonpuos ayy Jo 90103 SuTAOU
OU} SBM UINNUYWOS Sd10J JO ASN OY} ‘Soljoe} WOIeIOSA-ap Jo asn oY) pue ‘eo10y A[Peop Jo osn om
ul Sururey Jodoid noyjim sisoyjo Suravy suede Suoojo1d Satoljod jUa\sIxe-uou IO ayenbopeut
Alssapyoor asoy], “dO pue sapeyg aye] Jo AyD omy Aq peyesUOWsp dOUSIAIIIPUI oyeJAqI[Op
0} poyuNoUle swojsnd pue saotjoeld ‘saforjod [euoRNyHSsuooUN oY} jey} SIBAR IOUONINOg
"té
"pONPUOOSTUI $,J99GJ0 s dO] om 0} poyoafqns aq
pinom Arpuey “Ij se yons suosiod yey) pooyrypayyy [ehuejsqns & 9}8019 Jey} sainpaooid pure satorjod
joao Ul SUMUTUOD Jo ZUIOIOJUS WOY UTBIJOI 0} soze1g poyUA ot Jo sjUauIpusury JeuolNysu0>
pl pue Yip 94} Jopun Aynp ve sey sopseyD oye] Jo AyD oy} ‘sompaooad st SUIYST|qQe}sSo UT

“CC
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 6 of 20 PagelID #: 18

OU} SY] JUSPIOUI Ue yey} UMOUY savy P[Noys JO MoUY sopeyD sxe] Jo AyD sy], ‘J pezuoyne
Apiioe} Jo ut poosainboe Aqoloyy AID Sy], ‘9010} Jo asn AressaoauuN pue dAIssoxe Jo sorjouId
pue Wojsno Zurpurys-Buo] ev pey Gd Jey} sspajmouy pey sopeyD oye] JO AUD oyL
"€€
‘SJUDPIOUI Yons Jo aspo|MOUY Sey Sd1[0g JO JOIYD SY], ‘SISOYJO sj Jo outos Aq
JOLARYaq ys1OvI SuTe19]0} Jo Aorjod saiseasod Suipueys Sug] & sey sapieyD oye] Jo AID sy
"CE
“IOIABYI SHOpUsLOY jUSST[SOU S,WMIPUL'] I990JO 0} 10j}0R} Sung LUO e
SBM “UIDY} JSUILTE 9OIOF JO OSN SAISSIOXA JO SJUTe[dUWIOD JO} sIrejje [euIayuI Aq poyeSySoAUI usEq pey
WINIpUL’T J294JO Jol[aq pue UOTeULIOJUI UO poseg “JeY} pue ‘dd10J JO ASN SATSSadXo JO} JUOUNIEdsq
QdJOg SopIeyD eye] oy} pue sapieyD oye] Jo AID oy) ysuTeSe s}insme] pue syure;dwioo uszHIo
a]dyjnur us9q ALY JO SIJOM 319} yey} SULMOUY s[IYM [Je “poLMd90 JUaprIoUl sIy) UaYyM doe]d UT
Aatjod 9010} JO asn A[peap B SARY 0} INTE S,A}LD OU} JY} SIOAR JOUOIINE 9} ‘AT[BUOTIPPY
Te
“IND9O 0} JUSPIOUT [eye} B OsNed pjnom BuIUIey
ayenbape jo Jor] pue Aorjod & yons SuLARY JOU Jey} UMOUY SARY P[NoYs 10 Mauy Jorys pue AyD ou],
“UIMNNUTUOS 9dI0J JO 9sn UMOP JO dn oy} pUue 9910} ATPeop JO 9SN 9} Ul Pourey [JOM JOU SEM WNIpueT]
JB9YJO JY} UOHeULOJUT ay} Sassassod sopieyD aye] JO AyD 9Y} JeY} SIOAR JOUONYEY oy],
“OE
"pilosa o1[qnd Jo JoyeUl B oJe YOM GqD’T AY} JO Spiosal ssautsng oy} Ul poyauNoOp a19M
Je} 9010} DAISSIOXA JO 9SN OJ syUIe[dUIOD .suaZI}ID snolAsid pey pey WNIpuLT SIOOYJO 3eYy} MOUY
JOYE sol]Jog sapleyD ye] oy} pue sopseyD oye] Jo AyD oy} yey} aSayye JoyNy JouoNyeg ‘jonpuoo
SIY 0} SdUaJOJaI UI SUOHeSHSOAUI sIByye [euIsJUI oud pey uMIpURT I90qjJO Jey) ospoymouy
pey Jory sw pue CdOT oy) yey} sodayje sauoryeg Jorjaq pue uoHeULoyM uo poseg
"6c
* SJopio je1oues,, Aloyepuew pue
‘a0103 A[peap Jo osn ayetidosdde oyj ‘opnf jeqisa “uorje[eoso-op Jo osn Jodoid oy} jnoyyIM ayeJado
0} WIY MOT[e 0} penuUOS pue ‘WUpUeT J990yJO astAjodns pue urey Ajsodoid 0} pojrey A[Sutmouy
sojTey xe JO AWD oy} pue soyog Jo JoryD oy} yey) sodoyje sJoyjNy JoUONNeg oy

"87
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 7 of 20 PagelID #: 19

‘SJYSL SUIZIIIO J9Y}O YIM 919}IOj,UT
0} uotjIsod pur 1omod I1ay} SuUISN SISdJJO JUSWIS0IOJUS Me] JO Sutaoidde Apioey, (3

‘SISOJO Sood
Aq yONpUOSSTU Jo sodA} JoyJO pu SdJOJ SAISSeOXa JO sUOTeSaT[e JO sjuTeTduIOD
ayedysoaut Ajoyenbope pue Ajyjyuspuodapur 0} Surpiey Jo/pue Ajoyenbapeuy Gg

9010} DAISSBOXA JO 9sn poyeadar
SY} 991109 puB SsoIppe 0} sainpacold pue sarorjod ayeridosdde ystiqeiso 0} Surpiey (2

‘SUBITIAIO JSUIese SUTJOOYS polyysnf{un Jo/ pue 9010J
DAISSIOXO Ul ASVSUD OYM SISOYJO 9d1[Og [OIUOS osTMISU}O JO/PUL UTeOI 0} ZuTIe| (p

‘9OIO} DAISSIOXA JO SN oY} SUIMOPUOD sny} ‘suOTe[NSoI pue sors
‘SME SU} 0} ATLUOO JONPUOOSTU UI ASESUD OYM SISOYJO 910g [OUCS astMayjo
Joypue Jesunos “Joyo “Jaysuey ‘ouljdiosip ‘pueurdar ‘astasodns 0} Sursnjoy (0

‘So1da}e.1s UOTIe[eOSe-ap puke uodeaM
SuIsIeYosIp ‘sueTTIAIO Bulyovoidde uo ostaiodns pue urey Apiodoid 0} Surreq (q

SINOYJO CqdOT wren pur ostAjodns ‘any Ajiodoid 04 Surrey (e
:0} paz] Jou nq
‘SUIpNjoUT ‘sjor [NYSUOIM BULMOT[OF 91} JO AyINB ore syuepuayoq] oy) pue sopeYD aye] Jo AyD ou}
pue QdOT 9) JO sulojsno Jo/pue saoyjowsd ‘satorjod 0jovJ ap S10UI 10 dUO 0} JUeNsInd UayeLISDpUNn
pue JUSUTUOIIAUD Sty Jo jonpold & sem JONPUOOSIW S,LIMIPUR’] 99yJO Jey} sI9Ae I9UONNEg
LE
‘Avd OuLNIPIOAO [EUOTIPpe YSnoI} SIdTJO 9soU} 0} JJaUDq STUIOUODS
Ue sajeoid WIN} UT YSIYM S}sole JO JoquINU 94) SseaIOUI 0} JOpIO UT soy9e} so1[od sarssa1d3e
Yysnosy} spooysoqysiou yor|q Ayofeur ur sis0tJo ayTYM Aq pojaS7e} Osye ore SUSZTVIO YorTg
‘9€
‘Aed [BUOTIPpe OyxeUL 0} SIBOyJO
oy ZuIMoTTe Aqosoy} SNyejs O{WIOUODaOINOS IY) 0} snp paysoLe pue paddojs Su1oq 0} ouoid
SIOUW O18 SUSZI}IO SIOYM ‘TMC Sutpnjout ‘sdojs oyyen oyetidosddeur ysnompy suszyto syt Suisnqe Jo
ssoooid o1jeUla}sAs 9Y} UL POATOAUT Ud0q SARY SISDYJO GqOT Jorjoq pue uoyeuuoyur uody
"SE
‘Aoyod Jo JuaulaoJ0yua pur ‘ourjdiosip “Burorpod 0} sowioo 41 uayM JuoUNIedap
oY} UIYIIM PepUeIS a[qQnOp kv Jo}SO} pue MOTTE 0} ponUTUCS AID ay} puR [JaMpyeD Joryo
‘vE
‘saloljod pure sacred ‘suzojsno asoy) Ut snuTjUOS

0} SIS9YJO MOTJE O} ponuNUOD jt Jt sov[d oye} Pjnos Jo pjnom Aipuey] uojysne “yy Jo Sunooys

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 8 of 20 PagelID #: 20

‘dO’ 94} JO sjenueur oInposoid
pue Aotjod ay} Jo siapso [eIoues pure ‘Jooojoid ‘Sururey sty Ul pouryyno se jonpuos
sarod ayeudoidde woy Aeme poXeljs 1o/pue poyetAsp AIpue’] J994JO yey} SISAe JoUONHOg
“Iv
‘AIpue’y]
ydasor uojsne “I] JO Yeap [enjJUSAd oY} pue SuLIayjns pue ured Jeuoyouls pue yeorshyd snopes
OSNS PIP PUL PoJe[N]ed o1am WINIPUL] JOOYJO JO suOTOe SY} Jey} SIOAR JOUONHEY oy) “Joy
"suonoe sTY JO seouanbasu0o oY} JO} predaIsIp ssaTyoos B pey oy Jey) pue ‘snolorfeu ‘ofqeuoseamumM
‘OAISSOOXS “JUSST[ZOU oJOM WNIPURT SIZ9IJOQ JO sUOTOR oY} yey} sIOAe IOUONNOg
‘OP
‘Aipue’] “IA YIM JoyuNOOUS oATjeSou & pasneo savy
PInom woyesoAod pue uoTeyeoss ponUyUOd sq} Jey} UMOUY savy p[noys Jo MAUY wmpuey IS9JO
“ONY YIM JoyUNOoUS ue Ut [TY AIpUeT “IJ 3B JOATOAAI doIAIas sIy SuTUIOd A]TeuorWOUL pue

SAISSOISSe ATIOAO Bulag ATTEUONUAIU! WINIPURTT J99IJJ{Q JO I[NSOI B se JEU} sIoAR JOUOINEYg

“6€

 

MMApUe’'T UBy}eUOL 1ddyO JO SUOlOY
“Alpue’y “IAI 0} JO yeep ay) Jo
Sasneo oyeutxoid pur joarp “Joyjod0} pure Ajayeredas o1aM pue 9010} SULAOUL OY} Se payor 910J219Y}
pue Aipuey “Ij sulese sje presaloje ay) Jonpuod 0} Ja0y4Jo JUepuazoq oy} ‘posemnooua pue
‘SOUSIOTFIPU! SyeIOQHOp YIM poywauls[dun pue poureyurew oJom ‘soyjeSo) pue Ay[enprarpur yj0q
SAOGE YHO} Jas Se ‘sWO\sNd pue sad1jowd ‘solorjod poyejaLayU pres pue JoyJO YOR Jo sjooyjo oy
SJVQISOVXS PUL PdjL[OLIOIU! av ,2OUATIS JO 9poo sorfod,, ay} Surpnour sarotjod ojoey ap sy
"BE
“oreMe
are Ady} YOIYM JO ONpuoostur sorjod Jo saourjsut yodal 0} Sursnjor SI80 JO sorjod
UI SUNINSaI ,,90U9]Is JO spoo sorjod,, # JO Woysno pur ‘sonoeId ‘Aorjod oy) Surmoyyy (i
pue ‘jusunmedaq so1jog
Syl UI saoXojdura pue ‘syueAsos ‘syuade AjID s,uepuajaq jo SOUDIOJJIPUI SsopyooI

WO SUBTTIAID JO9}0Id 0} aIN[Ie SII UI ONSST J JONPUOOSTUI Jo adA} AIDA SYY SOVBITTIOR]
dO] 9} pur sapreyD aye] Jo AyD ay) soyovsd pue Aorjod yjoq Jo Joyeul e sy (I

:Alpue’y “IJ
SUIPNJOUT ‘sUBTIIAIO ysuleSe d0I0J BAISSoOXe pue snoeSeINO Jo asn 94} Ul paynses

yorya samnpaooad pur sarorjod Jo joayyo pue soJoy ul aoueNUTJUOD ayy SUIMOTTY (y

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 9 of 20 PagelID#: 21

‘Arpuey unsne “AY pol[Py pue joys wnapuey
Js9gJO UsyM JUoUIAo[dula Mey) Jo odoos pue osIN0d oy} UT dJoM puR ‘adI[Og JO JoIYD ou) JO
uorstAlodns oy} Jopun pur ‘sapseyD aye] Jo AyD “uepuajoq oy} Jo ssoXojduis pur ‘syuaSe ‘sIS0JO
oovad se MET O}8]S JO JO[OO ay} JopuN SUNOe SEM WIMIPULT JOOYJO Jl} SIDA JOUONNEY SUL
“SP
“UNLY SALE JOU PUR WIY [IP] 0} 919Y} SBM ID9IJO OY} JeYY SuLey ayT] STY
Joy 9[33nys 0} Aipue’y] “I Osned oR} Ul pip oy pue ‘Arpue’y “IA 0} wey fesiskyd pue jeuonoulas
SJOAOS POSNLD SABY P[NOd Joyjouk Je UNS papeo] e SuUIOd Jey) UMOUY Avy P[Noys Jo Mouy ay Jey)
juoStjSou ATssoid Os oJom UINIpUR] UeYJeUOL JOOWYO JO suonoe oy yey} SIOAR IOUONNOg
‘bY
SoyoIesg ssopueeM ‘61

SSUTIEA\ epueI “TIE
SUOHESHSOAU] JOULSWOpSIP, “OLE
UoHesoLoyy [eIpoysny —*E0¢
SUOSI9g JO yoIRag =“ 97

SMOTAIOIUT PPT = “OLZ

SINpssolg suoleoUNUNMOD «= */ PZ
Ssouy "607

SOURISISSY SSOUUM/WNHSIA [pT]
sayyooforg joeduyy [eyjoy-ssoy ZS]
Josey, TSE

99104 [BYIST-SSAT “CET

wiaysXg UONUDSAID}U] APR] *60
SUIYOIY poseg sei “g0]
WeO/SoA JOapoy §=*LO1

AdOTJO SonfeNuorssl, “90
“IOdIJO S910 Jo santiqisuodsay pue soynq [OT

0} PAyUNT] JOU Ing “Burpnjour ‘ery Je UMoYs AT]Ny ss0UT aq [ILM Jey} JUWAIedaq sor[0g soprey)
Oe] OY} JO [enue] SamMpsoold pue Salst[Og oY} Ul POUI]NO se ,SISPIO [eIOUSH,, [eI9Aas “eMoned
ut “pue ssonoeid solfod oiseq pasousi pue paje[orA UNIpUR'] J994JO Jey} saBorye Jouontag

“EV
"SISOYJO JUSWIOIOZUS MB] JOJ Samnpaooid pue Aotjod paydasor Ayje19u98 AjeuONeU pue
(,{Oog an]gq SqL,,) Seinposorg pue Aoog CdD I Aq pops are sIsoYJo soljog sapreyD axe] UL
‘JusupIEdad sol[Og SalJeyD aye] oy} pue sayreyD aye] Jo AyD 9} Aq poinbal se sprepur}s e39]
pur ‘Teuorssayoud ‘Teory39 0} yoofqns st WHIpUR’] SIS9YIO ‘dOT 91} YIM SIs JO ao1j0d sy

‘CH

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 10 of 20 PagelID #: 22

Ol

JO joe Ue IOJ I99qJO jeroIpnl e ysulese jYSnoIq uOOe Aue Ur yey}
ydooxe ‘ssospol Jo} Zuipssooid Jodoid J94}0 Jo ‘AyInba ul yIns ‘Mey 32
uonoe ue ut poinfur Ayred 94} 0} a[qet] 9q [[eUS ‘sMeT pue UOTINYTsUOD
oy) Aq poindes sontunuIU! Jo ‘sasaztAud ‘sjysu Aue Jo uoyeaudap
94} 0} JooJay) UoKoIpsunf sy} UTYIM UOsIed JayjO IO saye}g po}IUQ
94} JO UezIVI9 Aue ‘pajoolqns aq 0} sasned Jo ‘sjoofqns “erquinjos jo
yOUJSIC 9} 10 AIO} 10 938}g Aue Jo ‘odesn Io ‘wiojsno ‘uoe[Nde1
‘soueulpio ‘aynjejs Aue Jo JojOd Jopun ‘oym uosied AroAq,,
:soptAoid
yor €861 § OSN Zp O} juensind s[qQeI] ore sjuepuoyaq [Je JY} soastjoq JoUOWHEg
‘TS
‘€861 § OSN Zr Jo sasodind Ioj suosiad ore sjuepusjag [[e Jey} Wasse Jouonyeg
‘OS
"SUOTIOY JO SasneD 3861
OSN Zr F €861 § OSD Zp “eoUR}sUINOIIO Je[IUNIS B UI JoOYJo aTqeuoseal e Aq posn U909q SARY pnom
yey} onpasoid pur [ooojo1d ayetdosdde payejora yorosdde jenn sip ‘Joysid gg ev Surysipuesg oy
sem Jou uodeam B 99s Jou pIp oy ‘Apue] “Il payoeosdde ay yorym ut yurod ayy ye ‘yoryz Uy ‘3050;
A[peop Jo asn 94} arInbo plnom yey} Jasuep Jo Jeary JUoUTWIUNT Ue posod ArpuR’] “I Jey) BAdTIAG
0} asneo a]qeqoad ou pey off “Yons se poyeoy useq savy Pinoys 31 pue dy, v 0} payunoure yorym
Joyerodo yoyedsip | [6 94) Woy UOeULOJUI sy} PaAtsoal OH ‘ABM SAISSOISSe APUSTOIA pure ssapyoor
B Ul AIpueT “Il SUIseSua 0} JOLd Apjoarp Ja]]eO | 16 BY} 0} Yeods JOU pip WNIpUe] IO9IO
‘6P
‘AOBAL JO SUOISBAUT JO ‘soINzIas ‘sayoreas
s]qeuoseorUN suede syoayjo pue ‘sioded ‘sosnoy ‘uoreorunuTO pue ‘Kyadoad ‘suosiod JIay} Ul
21NDIS 3q 0} SUSZI}IO BURISINOT JO SJYSLI OY} SOYST[u}SA YOIYM “UONNIYSUOD oJe}g eULISIMOT 9Y} JO
¢ WON}DIg | B/OIY JO SUOT}P[OIA 10} [gel] ore s}URpUayac{ OY} Jey} SIOAR JOYYINT JouOTHEg
"8h
“WILIpUR'T IS9JO JO JeYyaq uo
soUSsI[sau sso JO Jow UB PUL AIssaoxa pue ATessooouUN sem AIpUR’] “Il JO Suooys ouL
‘LY
‘anpasoid pur [oo0j01d yuaussI0Ua mel ayetdoadde [ye poyey]ora JOIAeyoq quastdou sty}
pue Jo0yZo sorfod & se Aynp sty Jo Youorq ssou3 [eUONIppe ue sem pure ‘AressooouuN ‘ajqeuosvorN

‘Q010} JO ASN SAISsadXe Ue se AIPULT “I JO SuNooYS oy) yey) sIoAe JOUONNNEY oY],

‘OV

 
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 11 of 20 PagelID #: 23

II

‘quoutedag so1[og sopieyD
Oye] OY} Joy Joyeur Aotjod jeroyyo oy} st “oorog Jo JoryD oy} se TJompyeg uMeEyg Jono
‘OS
“sJUBpPUsJaq SY} JO yoro 0} B[quynquye
DOUDIAJJIPUL O}eIOQI[OP JO INS JOOITP OY} SJOM PUL SopIeYyD oye] JO AyD Oy} 0} 9]qQuINquye o7e
Jayeur Aotfod se Jarys s,juounsedag ay} JO suoTOeUL pue UOTOR AY], ‘s}UepUayaq asay} Jo sonovid
Jo ‘wojsno ‘Aotjod [etoyyo 100d Jo yNsa1 Sy} SEM Yeap SAIpUR’] “IJ Jey} SIOAR JOUONTIOg
"SS

"SJYSU [eUOTATsUOD s,AIpUR’'T “IAI Jo uoNsa}0I1d
OY} 0} SdUdIaJJIPUL sjelaqijap ay} SUIPNOUI UloJoY paquosop sulIe[D IoyIOC (q

pue ‘Aorjod
oo10} A[peop JO osn JeUONNIHSUOS e& ozIjeUOTeIodO pue ojyeB[nWOId 0} oINIIeJ (a

‘ad10j A[peap JO 9Sn dy} Jo suoTeyTUTT
[BUonNYsuOD oy} SuIpmesol wry astasodns pue urey AyJodoid 0} Surely 104 (Oo

‘wnupuey ueyjeuor I994I0O Jo SuLIY 94} 104 (q
SULIpUL'T UeyjeUuos IS9YJO Jo Surusens Jadoidun 10,4 (Vv
:SULMOT[OF SU} JOJ sapIeYyD oye] JO
AYD oy} pue Uoupredad so1]0g SapreyD oye] oy} sulede sureyo osoyj BuLq osye IouoNHeg
pS
‘sorjtoedeo [eNprAIpuUl I9y}
Ul []>“ApP[BD JoryD pue Arpue’] Js0yJO Isurede suonoe €g6] § OSN Zp SMI SuLQ IoUONEg
“eS
“Alpue’] uysne 0} pomo s}y3u asoy}
6107 “IT Atenuers uo 978[01A prp syuepuszoq Sy} yey} pUe S010} SAISSOKXA PUR sINZIEs S[qeuOSeoIUN
WOY 9d1f 9q 0} S}YTU 94} SUIPNPUT UONMYSUOD soazeIg po}UA, 94} 0} s}JUSWIPUSMTY Uy]
pue Wp 94} Jopun Joy uodn paLazuod sys UTe}IN0 JO UOOIPUIA Yaes UlaJaY IsuONNeg
"CS
w Bquinjo
JO JOLISIC 94} JO aynjBJs B 9q 0} PaJOpIsuOD aq [[eYs eIquINfoD
JO JOLYSIG 9Y} 0} Aaatsnfoxs s[qeordde sso‘u0d Jo pw Aue
‘odes sty} Jo sasodind 9y} 10, “o]qe[Iearun sem Jorja A1oyere[IOp

JO poje[OIA sem 3100p AlOyeIe[SOp vB ssaUN payuRIS 9q jOU []eYS
Jorjer oayjounfur ‘Aytoedes [etorpnf s,Jooyjzo Yons UI Use} UOISsTUIO
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 12 of 20 PagelID #: 24

cl

“UOTININSUOD S9je1G PoTUP) SY} JO syuaWIpusUTYy
Ulpl pue yp oy) Aq poowuerend se soSaiaud pue syysu sty Jo Arpuey “yl Sutatidap Aqoloy}
pue uosied sty Jo oinzias o[qeuosvoJUN Ue spe ‘Me] JO ssad0id anp ynoyyIM Ayoqi] Jo ArpueT
‘I poaudop ‘120430 so1jod ev se Ayoedeo [eIOyjo Noy} ul Surjoe olym ‘sjuepuajoq st],
"19
“UOTINISUOZ $9}2}S PIU) oy} Jo JUOWIpUSUTY
Uip[ 24} Aq poinoss sjys1 sty Jo Alpuey uojysne “IP poaudap pue me] JO JO[OO 9} Jopun sjoe
Po}TUMUIOD ‘sapIeyD Oye] JO AID ou} pue yuourredagq sorog sapieyD sxe] 94} WIM JUoWAC;dwS
SIY JO adods pur dS1NOd oY} Ul BUTjSe seM LWUNIPUR’T IS9JO JUepusyoq su} SoSaqT]e JoUONNEg
‘09
Sav] ay] fo uonsajoad jonba ayy uoyoipsiant sft u1yzim
uossad Auv oj Auap sou ‘mv fo ssaz0ad anp jnoyjim “Kj4adoid 40
‘qaaqy ‘afi] fo uosaad dup aatadap ajnjs Auv pjpys 4ou ‘sayy pajiuy
ay) fo suaziio fo saijtunuut 4o sasapiatd ayj asptaqn pypys yorym
Mv] Aud ad40fua AO ayDU []DYS ajDIS ON ‘apIsSas KAY] UlasBYM 9]DIS ay]
{0 pun sajnjg pajiuy ays fo suazyi9 aap ‘foasay] uoyoipsianf[ ayy 04
joalqns pun ‘sajvjg pajiuy) ay) ul pazljoanjou 40 u4og suos.ad ]IV,,
:SOplAoId UOININSUOD Sa}e}g po}UA ay} JO JUSWIPUSUTY pT ay} JO "| UOTE
‘6S
y Pazias aq 0] Bury) 40 uosdad ay) pub ‘payoavas aq 0] aovjd
ay) Ul paqgiosap KjAojnoyapd pup ‘uoynuatffo 40 yjog dq pajsoddns
‘asnpo ajqoqoud uodn yng ‘anssi ]]0YS JuDLIDM OU PUD ‘pajDjOIA aq
JOU ]JDYS ‘SadANZIaS pup SaydAvaS ajqouosDaaun JsuIwsp ‘sjoaffa puv
‘sdadnd ‘sasnoy ‘suosdad 41aY) U1 adnoas aq 04 ajdoad ay] fo 14814 ay],,
‘SoprAoid UOHNIHSUOD saye}g Po}UP) OY} Jo JUOWIPUSUTTY ,,p OY],
"8S
"6107 ‘11 Avenues uo Arpue’y uojsne “Il 0} pomo s]YBU assay} poye[orA sjuepusyoq OY], *90I0J
SAISS3OXA PUL ‘saINZIAs ‘soyoIas a[quuOseaIUN WOT 9dJJ 9q 0} JYSL oy} Se YOns yUSWIpUOUTY UIP
ol} Jopun psoyuesend syysi oy) Se [JOM sv JUSUIPUDUTY Y}p dy} Jopun uoTda}01d jenbo pue sssoo1d
ONP SpNpoul s}YSU ssoyL, “s}YSL poyoojod ATTeuoyNsuoo May} Jo} uoWeARIdap Joy UOYNYSUOD

SOj}21G POUL) 94} 0} sJUOWpUsUTY INP] pue yyy 94} JopuN UOTR sTY} sduLI OSTe JoUOTNOg

“LS

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 13 of 20 PagelD #: 25

el

"SUSZI{IO [][e 0} SUOTJOO}0Id pue s}YSU spsojye YI ‘9}e}g STU} JO UOTMYSUOZD oY} puke soze}g poy)
dU} JO VOMYSUOD 94} Woddns 0) Yeo Ue YOO} Yog WINIpUL’T I991JO pur [ampyeg Jory
"89
‘SUIUTE]} SIDOYJO oy} Jo ped B Uaaq SALY P[NOYs Jo aJ9M pue poysi[qeiso
Ajzeojo sem oy se Alpuey “Ipy poyoeoidde oy yey} ow oy} ye s}YsU poyoojoid ATTeUOTNyYsUCO
QSoy} JO UMOUY SARY P[NoYs JO MOUY P[NOM JOoyJO yUOWIDOIOJUD Me] S[QeUOSeoI AUY
“L9
‘Bale OY} Ul UOAUR 0} LLTeY A[IPog je9I8 JO YJeop JO Jeo} JUOUTUIO Ue yUdsaId
oY pip Alpue’y] “I poyoroidde umuipuey J90yjOQ UoyM OUT) OU je Jey) SIoAR JoUONNEg
99
“Iad JO so1jod
B SB MB] JO JO[OO Japun Zuyoe sem WNIpue’y] ueyjeuor UepUsjaq ay} ‘ojoIOY ‘soumy) [Te TW
"$9
‘soJoj A[peop poyrsnfun pue a[qeuosesiun ‘aAIss2oXe JO asn oY} WOY 997 9q 0} 143 Oy}
pue oiZios pue Yokes o[quuOseaIUN Jo 997 9q 0} JYSL OY} SuIpNpoul UOHNyYSUOD soe} pau
SY} 0} SJUSUIPUSUTY Yip] pUue Yip oY} pue Cg6l § DSN Ch Jopun poyoojoid syysu [euoNNNSUOD
Sty JO UoleALdep pue UOHeIOIA Ul AIpue’] “IA JO Yeap oy} pue Suvoyns pue ured feuonours pue
Jeolsdyd snoLias asned pip pure ‘poyefnoyeo AT[euoHUaUI oJOM SUOTIOR Ilay], ‘sprepueis o[qeuoseal
Jo Adyod UI stseq OU pue UOTEOLHSNf jnoyIIM SUOp oJoM SJUEpUdTOG 94} JO suOTOR sy,
"p9
"s]0eB ST JO ssousnbasuod
a[qeqoid jesmjeu oy} JOJ preZosip ssopyoo1 pue soUIaJJIPUL oJBIoqIop WIM pue ‘A[snoroTeUr
“ATTNG [TIM “ATTEUOTUaUT aUOp seM jt “o{qeUOSRaIUN puUe SAISSoOXA se ‘JUSUIAO]dUIAD sty Jo adoos
pue asinod oy} Ul [TY ‘juEpuaja 94} JO SUOISSIWIO pue sUOHOR SuIpNyoUr 4onpuod st],
"€9
“Mel FO ssao0id onp ynoyyiM A}aqi] pue oj] Jo
qs poyoajoid A[feuoKnyHsuUOO sty Jo Arpue’y “Pl poaudap umupue’y 19070 ‘os op o} a] qeuoseal
AJPAQoo{go jou sem jt UayM UOTHod SI} UI paquiosap 9010] BAIssaOXa pue A[peop Suisn Ag

CO

 

 
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 14 of 20 PagelD #: 26

vl

SeURISINOT] JO a}e}g SY} PUL Saje1S Po}UP) 94} JO SUOTINI}SUOD ay} pue
SME] SY} YIM JUD}SISUOD SoInpodoid pue sororjod SunLIM OFT jnd 0} Surie.y (Vv

SopIeYD Oye] seq JO ystreg/sopreyD ayeT Jo AyD
:SMOT]OF
Sv INUON Og SU} 0} AjNp Noy} Jo Youoig pue souast[sou sey} Aq posneo oom JUoUIEd|G 9d1[0g
SopIeyO oye] oy} pue sapreys oye] Jo Alp syuepuayeq sy} Aq s}ov paquosap saoge sy,
"CL
Apu] uojsne Jo yyeop pue SuNooys [nJsuoM 9y} JO 9010} SULAOUI
pue osneo oyeunxold pue yoIIp & oJOM yey} sooNjoeId pue ‘sororjod ‘swiojsno [eUuOTNyYsUCOUN
jo uoNnsexs pue ‘UoHezI[yN ‘uoHeUSWS[duN oy} UI poyynser ‘Ayloedeo jeloyyo pue [eNprAIpul
SIY YJOg UI “WINIpURT] I991JO JO UOISSIWIO JO/puUe s}oe 4ONpUOD oY} yey} SIOAB JOUONIIOg
‘PL
‘a010} ATpeap Jo asn o[qeuosvorun ATaAoolqo
oy} puke Yolkes pUe dINZIos s[qeuOsBoIUN .s}JURBpUajaq] JO osneda|q polojjns sey prIyo JoUrW
Joy pue Jouonijed ‘sodewep [[e JO} s[qQeI] S1oJorsy) ore sjUepUszoq oY} sIsAR JoUONNEg
"EL
“UnIpue’]
JD9YJO Bulovy soouwjsumosio oy} JO YSI] ul o[qeuosearun AJoANoalqo pue Ajresjo sem AIpue’]
IA JO JORG 9Y} OF! sjoys Q[-g SUNY wmIpueyT JooyYJO Jo soourjsuMoIIO pue sjoRy oy],
“CL
“IDO
OY} Bulow} SoouRISUMOIIO OY} JO IYST] Ur 9[QeUOSvaL JOU sem II AsNedaq UOLINNSUOZ $9}e1S poy
SY} JO JUSUIPUSUTY U}p SY} SoJB[OIA PUL OAISSIOXA SEM PO}IQIYXS dOJOJ Jey} SI9AB IBUONIOg
“TL
“Arpue’y
‘IA 0} Wsey ATIpog Jeers Jo yJeap asned Ajoy!] A[qeuoseal pjnom 7 yey} oBIeYOsSIp S}l JO }JNsoI
OY} UMOUY SAPY P[NOYs Jo Mouy oy Uodeam sty posseyosip uNIpUe’] J90qJQ ou om) TY
‘OL
‘AIpue’y “Al Surpunom Aqyeye} pue Suyooys uodeom STy posieyosip
SY USYM SOJO} SATSsdOxXO pue A[peap pasn AT[NYIIIM WNIpUeT J9OqJO Jey} sI9AR JOUONTIOg

‘69

 
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 15 of 20 PagelD #: 27

SI

"E861 WOES DSN Tr JopunN uoroe ue Ut siIeAold JoUONEYg OY} JI soay ,sSXouoye JO
pleme uv Joy soptaoid yorym Bg6 WOHDES DSN Zp Jo I[NSol & se UOToR sty} ZULIq JoUOTNNEY
“6L
"saay ,SAouIO}e
JOF SUITED 8861 UOHIIG DSN Tp 0} JueNsInd a[qel] ose syuRpUdzoq yey) sI9Ae J9UOTITIOg
“BL

‘JOYCUL SIG} Ul [BLY SULMp YO; JYBN0IG
BOHNIHSUOD oy} Jopun saynp jo yorelq 10 aouasIjseu jo sjoe Joyo Auy (a

pue ‘uinipue’] Ja0yjO ostAsodns Ayiadoad 0} Surrey (Oo

‘OINZIOS pue YoIees

sTqeuosvoIUN WO sof 9q 0} YS oy} pue ssadoid onp 0} WY3n oy} SuIpnyour
sys sAipuey “I yo9}01d 0} uoNse satoonI0d Ajouy oye} 0} Surrey (q

*MB] JO JO[OS ay} JopuN eueIsMo

JO SF2IS 9Y} PUL sayeIS PSU, OY} JO suoNNNsUCD oy} pue ‘smeT oIEIS
pue jeiopay Aq poptaoid se syysu sAipuey uojsng “IP soqUeIeNS 0} Surrey (Vv

TOMpleD UMEYS JOLY :SMO][OF Sev IUOTHIg 9Y} 0} AINp sty Jo yoeeiq pue goua3I[sou sty Aq pasned
SEM TPMPTZD [BD JOO slog sapeyD oye] Juepuayaq] ayy Aq sjoe poquosop oAoge oI],
‘LL

"TeLy SuLMp yyoy JYyBn01q
UOHNANSUO 94) Jopun solnp Jo Yowolq 10 souadt3ou jo sje Joyjo Auy (q

‘aINZIas pue yoreas
e[qeuoseorum pue ‘uonsejoid yenbo ‘ssaooid anp o} poyuny jou ynq Suipnjour
Me] JO JO[OO oY} JopuN syst JeuOKNNYsUOD sAspuey uojsne “IW jo UOISPAUT (Vv
SUIMIpUe’T I99NIQ
‘SMOT[OF SB IOUOHHAd 9Y} 0} Ajnp sty Jo Yovoiq pue sousstjSou
sty Aq pasneo sem wnupuey] ueyjeuor J20qj0 juepuajaq 94} Aq sjoe paquosap aAoge ou],

‘SL

‘TeLG Sump yptoy WBn01q
HOHNIHSUO) oy} Jopun samp Jo Yororq 10 souaSyZeu Jo stor Jayjo Auy (q

pue ‘wripuey
T9OGJO poejoelp pue pastarodns Ayiodoid S910 JO JaIYD OY} Jey} oMsuo 0} Surpiey (a

“UINIpue’y] ueYyeUOr JIOWJO juepuajoq esiarodns Ajiadoid 0} Suryre.y (9

“WOT|NYSUOD [eJapa,y pue 3781S

oy} Aq pooquezend syy3u JeuoHNiysuos sAipuey uojsne “I yo9}0Id 0} sulieq (q

 
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 16 of 20 PagelID #: 28

91

asevuep Joy A[Uo jou a[qisuodsal aie s[enplAIpUl Jey) soptAoid yoy “LEZ apNTW smMpooolg
[AID JO SpOD euRIsmoy 0} juensind s]qGeI] sie syuEpusjoq sy} yey} sodoTje JouONHEg
“L8
"TIPIS JO Jue sty Jo ‘“souspnid “souss1]3ou siy Aq osye nq ‘suoToe sty Aq AjoJoUr Jou ‘suOIseD90
oy sdeuep ay} 10} o]qisuodsos st uossod Arad yey} saptaosd yorym ‘O[ EZ apy onpooolg
[AID JO apoD vuRIsMOT 0} JUeNsInd a[qeI] S1e s}UepUayoq] 9} Jey) SIOAB JOUONNEg
‘98
TEL} ye UMOYs 9q AT[NJ oJOU [JIM
ory 99103 ATpeap JO LoYs sone} soljod a[quidaoov Joyjo [ye pue Aue pu ‘wry Zurse} “Jostaiodns
® 0} yUaproUl oy} Sutjodos ‘dn yorq oj Suypeo ‘opnl [eqiaa ‘o} popu] you nq SUIpNpoUr ‘UoKeNyIs
SY} JO [OU UTES 0} JOpIO UT So1j9R} UOLe[eosa-ap JaYIO pasn sAkY P[Nnoo wWNpue’] IBOIO
"$8
“WILIpuULT UeYjeUOL I90JO 0} WEY ATIpog
yeord Jo Josuep Jo Jeary} JUsuTUUMT OU pesod Arpuey “JPY UoYyM WURY A[Ipog years POIOIPU OY “UY
SUrT[P] YOeq ou} ur AIpuey “I! JOYS jou} UI pip UMpUe'] UeYeUOL JO0GJO “Wepusjoq oy],
v8
"Ht Iredaz 0} St jf y[ney} ssoym Aq WAIY sas1{qo
Joy}JOUL 0} odeuTEp Sasned Jey} UBUT IOAd}eYM JOR AIDAO JEU Sasmbar Yor ‘C1 Ez sporty sinpssolg
TIAID JO 9poD eueIsinoT 0} yuensind o[qet] ore sjuepuayaq oy) Jey} sloae os|e JoUONEg

"€8

 

SUOIIY JO Sse.) p10],
"MET o]qeordde ayy Japun 0} popyjua aze Kay} yor Jsoo pur ‘soSeuep oarrund ‘soot
uShoudoHe ‘sadeutep Aroyesuaduiod [[e 1of JoUONHEY 9y} 0} [RI] Ore sjuepUaTOq ou) JOUV
‘C8
‘saay SASWIO}e JO pleMe UL 0} PapyUd ST o10JaIOU} pure sjuepuatog
oy} IsureSe UOTOV JO sasneo puke ‘syYBE ‘suNE]O Joy aynoasosd 0} JasuNoo pourEjal Iauoeg
"18
914eI] O78 sjUBpUayaC] a4} YOTYM IO} sao} swe JO pleMe Ue SysoS JoUONNEg
SroJaroy} pue ysnfin 9q jou Pynom saoy showWoye Jo preme Ue Jey} WWGNs JoUONNEY

‘08
Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 17 of 20 PagelD #: 29

Li

“Jaoyjo aorod juapnid e se A[qeuoseal joe 0} SIN]Tey (Pp
UOHENiS ot} SUNL[EOSd-ap JO Sapoul sATJeUIAIe AO[dua 0} aInqIey (0
Arpue’T uojsne “Il sutese 9010; A[peop Jo 9sn 94) (q
‘AIPUB’'T UOJsNe “IPA[ SUILSE 9dI0J JO 9SN SAISSIOXO OU} (e
:SUIMO]]O} 9U} 0}

payTUlT] JOU Ing “‘popnyour are yey} Ney 10/pue 99U931]39U JO SUOISSIWIO JO/pUR s}O¥ DY} 0} oNp UIOIDY
poulejsns poseulep pue sorinfur oy} Joy a[qet] are sjuepuajog aU} jeU} SJoAe JoUONNE OY],
“€6
‘ME JO ssad0id onp Aq }daoxa Ayiodoid
Jo ‘Ayaqy ‘ayt] Jo paaudep oq [[eys uosied ou yey) sopaoid yorym ‘UoNNNsUOD o7eI1g vURISINOT
ay} JO Z WONsag | S/oNTY 0} JUeNSInd aqui] ose sjuepuayaq oY) Jey) sI9Ae JoUONNEg
"C6
“AIPUB’T
“I JO Yeap ot} posnvs joey Ul Yorym ‘so10F A[peap Jo asn sATssooxa pue ‘juaSt[gou ‘Aresssoouun
Toy} JO OsN¥d9q JOyeUT SIG) Ul IoUONHEd OY} 0} pamo Ajnp Tey) poyovelq syuepuszaq ou],
"16
“sjetoyyo Ayndap pure sjetoyyjo i104)
JO S}10} pur “saouayzo ‘suoHoe oY} Joy a] qisuodsas are samtfediorunut yey) sapraosd YOTYM ¢* Lh 1:Zp
SNBIS POS[ASY VULISINOT 0} JUeNsmd 9[qeI] oe s]URPUSJoq] oY) JeY} SIAR JoUONHEg
‘06
"90103 A[peop JO osn B pajuBLEM aARY pfnom Yorym JOLAeYyaq Surusjeomy
SUTIqIYXe JOU sem pue UNIY poyoeosdde wmspury 1290j0 Udy JeoIy) e 30U sem AIpueT “I
‘JWOPIOU sity} SUIpuNoLns saouvjsumMoI19 oy} Jo asnvI9q 9910} A;peap pasn DARY OU P[nom “IaoyJo
sorod & se UoHOUNY May} SuIsIoIaxe ‘GqD'] Aq paXojduia Jooyyo a[qeuosves Aue Sunooys ay} Jo
SUIT} OY} IV ‘Arpuey wosny “A [PF] pue Jooys oj jou Aynp & pey wmMIpuRT Jo0NZO ‘UIaI9;y
68
‘pekojdurs ore Aayy YOIyM Ul sUOLUNy oY} Jo asTOI9X9 OY} Ur ssaXo[duis say} Aq
peuolseooo aseulep ay} Joy a[qeJoMsue ore sioXo[duio yey) sopraoid yorum “OZEZ B[ONIY oINpss0Ig
TAI JO SpoD evueisinoy 0} Juensmd ager ore syuepuayeg oy} yey) sisae JoUONHEg
"88
"Apojsno sty UL Sey [eNPLAIpUT oy} YOrYM Bumpy oy} Jo JO ‘o[qeIomsuR SI [eNprIAIpUT

oy} wWoYym JoJ suosied Jo sjoe Aq posned aBewep Joy ose ynq ‘sjoe UMO Tay} Aq pouorses00

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 18 of 20 PagelD #: 30

8T
‘yyeop 0} Jord Zutayjns pue ured sjuepecaq oy} (e

‘SULMOT]O} OY} ‘O} PayUT] JOU Jngq ‘apnyout
0} WIe[o VOOR Jo [CAIAINS Joy JO [NsoI B SB sodvUIep pouTEjsns JoUONNed SUL “7 STET SPUIV
aMpss0Ig [IAI JO opo|D vuUvISNOT pue [S17 BWV oNpsdolg [IAID JO spo_ euRIsINOTT Japun
,UOTOe [BAIAINS,, NO UIs soseulep JOA0d9I 0} UOHOR [UOT IPpe SITY} SuLIq JoUON Neg “jUoUyeey
jdurayje 0} 91GB pUe PaT[ed o1OM SBOIAIAG [BOIPay\] AUasIOWIY SIOjaq SaNUTU! [BISAS IO} UOTEIS
se3 Apmooey oy} Woy Aeme jo] Surysed Aqreou ev ul popunom ATjeyour Avy Apuey “IW
‘L6
"SOINSVITH DATLPOSNsal 9SN 0} SUIPTEy
pue yyee1q 0} WIY MOTI 0} somNseoUl sn 0} Sure} “SuIpss[q ay} dojs 0} s}dwoye oyeul O} BuryrEy
BUIPNJOUT ple-}sIIZ IO oreo [eoIpeul JUSSIN Jo pos Aue Japusl 0} pojley UMIpUeT IO04JO
‘96
‘WnIpur’y] 199JO Aq yoeq oy} Ul SOU OT 0} g JOYS SPM

ay Jaye SoINUIU [BIAS 10} JoJJNs 0} panurjuos ynq ‘sip Aja}eIpeauIUM JOU pIp AIpue’T “IP

"$6

‘TeUy ye usAOId ATNy
SIOU! 9q [JIM Yor ‘TeIoods pure elouesd Yjoq Sosewlep Jojo [je pue Aue (Ww
pue ‘wintjJOsuod Jo sso} (I
‘QUIODUI JO SsO| (y
“yoddns jo sso] (f
‘aft JO yuouIAOfUD Jo sso] (I
‘sasuodxo [BOIpoul pojejol Aue (q
 Gaoddns Jo ssoy susuonneg (3
‘Ajorxue pue ysinsue jeyuour ,ouonneg Gg
‘IOOIAIOS pue WINTLOSUOD ‘AJOIDOS ‘sUOTIDATJe ‘AAO JO SSO] JOUOTINEg (2
‘sasuadxo [elouny s,jUapo09qq (p
*, WIP 0} Joud parayjns jUsWoINSsIp pue SuLueos 6)

"Yyeop 0} Joud Ajorxue pue Ysinsue [eyUoU s,jUuapsoaq] oy} (q
‘yjeop 0} 10d Suuayjns pue ured sjuapsceq 9} (e

*SULMOTIOJ
94} ‘0} poUI] JOU yng “SuUIpNoUL sosewep pourejsns JovONNe SY, “Ujeop [nJsuoImM sArpuey “I
JO JNO Sulsue saseWeEp I9A0daI 0} UOTSR STU) ssULIQ ‘9OdSLIg JeWe'T SNOIAR},UOL ‘PIIyO JOUTU Joy
JO Jyeyaq uo ‘soostig] Bsy “Ss “JoUOHNEd EC lpyl'Ch ‘SU eT pure OZEZ “LIEZ “OLET ‘STE SOPMIY
aINPId01J [LAID JO opo|D euLIsMo7T Japun AspueyT “I JO yjeop [njsuo01M oy} Jo ynsol ve sy
"v6
JBI} ye UMoYs AT[Ny oq ABU YOIYA SUOISSIUIO JO/puB

S}Ov OU} (3 PUL :LoIE SY} Ul SUDZI}IO JOY}O JO Ajoyes OY} SINSUS 0} SINTTEY (I
pue ‘splepur}s JUSUISDIOJUS MPT O[qQedT|dde Jo UOTeIOIA (2

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 19 of 20 PagelD #: 31

6I

pue

-SyUBpUajoC{ OU} JsUTede PdtAg] aq UlaJay poyeroosse $}S09 [ev Jey} pey Ssurpesooid onp Isyy °¢

‘T1611 § OSN Zp 0} Juensind saoj Aous0}e popreme aq JouOnNEg yey}

pue €861 § OSN Zh Jopun sasewep [ye 0} poyuy] jou yng Surpnjout ‘sosewep saytund Joy ‘utai9y

Sastuold oY} Ul payueIs Joljol o[qeyinba pue [eiouas [Je JO} sjuepusjog ou} ysuleSe pue ‘ooosug

Tewe’] SNOIAR},UOL “p[lyo IOUT Joy JO XLYNY [eINjZU 9y} se FOOSIUA VSV “ouoNHeg oy} Jo

IOARJ UI UIOIOY poJopusl juowspnf aq a10y} SAvfop [eda] o[qeor[dde pue solAJos Joye Jey], 'y

“UOTE Sty} Jo Adoo & YIM poAras pue pojio A[np oq sjuepusjaq oy} Jey "€

‘JUSIOYJNS Puke poos paulsap aq Jo}eUr SIU} Jey], 7

‘oniooe Ady] SB JO S0UBApe UT

JaY}19 $1S09 Jo uourKed oy} jnoY}IM UOHoR sty} oyNdaSO1d 0} poyTuUad aq sys Jey], I
“SMOT[OF SW SAVUd OS[® JoUOnNEd ‘AYOTWHHM

‘amioog Ady} JO SOUBAPE UT JaYjIO S}S0o Jo JusUIAed oy} JNOUJIM UOTE SII) oyNDasoId 0}

Pemoy[e 9q P[noys ays ‘aloyorayy pue ‘onsooe Ady} sB 10 SOUBAPR UT JOYIIA 11N0O Jo 3s09 oy} Aed 0}
9]qeun st suvou Jo yuem pue Ayoaod Joy Jo asnedaq pue 9}2)¢ STU} JO UOZIIIO k SI JaUONEg

‘001

‘PLY

JOUIUT BY} JO Joyye} OY} se Arpue’] UOysne SUIYsT[qeso opod [IAI “e] OY} JO 16] pue 961 9fSHTV 0}
juensind uoHelyy pue Ajw9}eg Jo UONeIe[OEp v spuy MOD sm} Ie} S AVUd Mou Jau0H ag

"66

‘Aint Aq pany oq Jayeur sity yey} ysonbai su0KNEg

"86

‘TeLy ye Usaold Aqny
SJOUI 9q [JIM YoryM ‘Tetsads pue [elousd yjoq sosewrep Joyjo [je pue Aue (ur
puke “UMIZIOSUOD Jo ssoj (I
“9UIODUTI JO sso] (
‘yzoddns jo ssoy (f
‘oyi] JO JUauAOfua Jo ssoy (I
‘sosuadxo [BoIpaul payejor Aue (y
‘yoddns Jo sso] s,louoyneg (3
‘Ajorxue pure YsinSue [eyUoul s,Jouonneg Gg
‘SSOIAIOS PUL “WINIOSUOD ‘AjoID0s ‘suOHoaIIe BAO] JO SSO] JOUOTINOG (a
‘sasuadxa [BIounj-s,juspacaq (p
‘Wyeap sty 0} Joud posayyns juowInSysip pue SULLIBOS (0

"Yieop sty 0} Ajorxue pue ysindue [eyuoUr s,juapsoeqq oy) (q

 
 

Case 2:19-cv-00827-JDC-KK Document 1-4 Filed 06/26/19 Page 20 of 20 PagelD #: 32

14

 

Wd TRUS OSI {FOME|IaeOpIOF [IM
XBT 7669-195 (LEE)
sU0Ud 0669-P9S (LEE)
1090L V'T ‘sopeyD aye]
}22.N§ TW $Z0
OTI Me7T Joyeg eA
S€6c0# Ud ‘WALA ‘d CHO,

LAT

  

ANVdWOO FONVUNSNI ZAK

I090L VT ‘sopeyD oye]

‘PAT osudiaqugq o¢g

qusurredeg aoljog sayzeyD axe] ‘oro Jo JoryD
TIHSMCTVO NMVHS AAIHO

I090L VT ‘sopeyD aye]

‘PATA ostidisjuq O¢g

qusuredaq sd1]0g AjID sapreyD aye]
‘qusuAo| dus Jo soujd sy iV
WNYdaNnvl NVHLVNHOr

IO90L VT ‘sapreyD oye]

‘PAT osudiajugq o¢g

TPMpfeD UMEYsS JoryD “sorjod Jo Joryo sy YSnomMy,
LINANLYV ddd J0ITOd SATUVHO AMV

1O90Z V'T ‘sopzeyD aye]

yous ofng 97

IeH AID sopeyD oye]

JoAeyy ‘1oAevur s}t YSnosy],
SATYVHO AAV AO ALIO FHL

‘SMOTION SV SLNVONSAIC AAUAS ASVATd

  

“sostwiold ay} ut Jorjer afqeymnba pue esus8 [Ie 104 9

 
